Citation Nr: 0931204	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  07-22 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and S.P., the Veteran's sister


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1969, including service in the Republic of Vietnam.  
His awards and decorations include a Combat Infantryman Badge 
and a Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
the Veteran's claims for a TDIU and for a rating in excess of 
50 percent for PTSD. 

The Veteran presented testimony at a travel Board hearing 
held before the undersigned Veterans Law Judge in March 2008.  
A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's PTSD is productive of occupational and 
social impairment, with deficiencies in most areas, including 
work, family relations and mood, difficulty in adapting to 
stressful circumstances, persistent nightmares, flashbacks, 
intrusive thoughts and an inability to establish and maintain 
effective relationships.

2.  Service-connected is in effect for PTSD, assigned a 70 
percent evaluation; hemorrhoids, assigned a 10 percent 
evaluation, and tinnitus, for which a noncompensable 
evaluation is in effect.

3.  The veteran's service-connected disabilities, 
particularly PTSD, prevent him from securing and following a 
substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation, and no higher, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2008).

2.  The criteria for the establishment of TDIU, due to 
service- connected disabilities, have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.

Prior to the issuance of the November 2006 rating decision 
that is the subject of this appeal, the Veteran was advised 
of the evidence needed to substantiate a claim for increased 
rating and of his and VA's respective duties in obtaining 
evidence.  See November 2005 letter.  The Veteran was 
provided with the General Rating Formula for Mental Disorders 
in the May 2007 statement of the case (SOC); in a November 
2006 letter, the Veteran was notified that disabilities are 
rated on the basis of diagnostic codes, and was told of the 
need to present evidence to meet the rating criteria and to 
establish an effective date of an award.  The Board finds 
that the Veteran has shown actual knowledge of the criteria 
for evaluating his PTSD, and his representative specifically 
asserted during the course of the March 2008 hearing that a 
higher rating is warranted for PTSD under the relevant 
diagnostic criteria, and in fact an increase is granted 
herein in this decision.  Accordingly, there is no prejudice 
in this case by virtue of a failure to meet any notification 
requirements.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met; the Veteran's VA and Vet Center treatment records have 
been obtained, records and a decision from the Social 
Security Administration have been obtained, and the Veteran 
was afforded an appropriate VA examination in connection with 
his claim in April 2006.  In addition, the Veteran and a 
witness presented testimony at a travel Board hearing held in 
March 2008.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained and 
there has been no assertion to the effect that the record on 
appeal, to include the 2006 examination report, is 
inadequate.

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the Veteran.  Accordingly, 
the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

        A.  Increased Rating - PTSD

The Veteran's DD 214 indicates that he served with the United 
States Army with service in Vietnam.  His awards and 
decorations include a Purple Heart and a Combat Infantryman 
Badge.

The Veteran filed an original service connection claim for 
PTSD in July 2003.  By rating action of April 2004, service 
connection was granted for PTSD, for which a 50 percent 
evaluation was assigned effective from July 2003.  That 
rating action was not appealed.  Thereafter, the Veteran 
filed an increased rating claim in October 2005.  This appeal 
arises from a November 2006 rating decision denying a rating 
in excess of 50 percent for PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2008).

The Veteran's PTSD is rated 50 percent disabling under DC 
9411.  Diagnostic Code 9411 provides for a 50 percent rating 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2008).

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DSM-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), (citing DSM-
IV).  A score of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Factual Background

VA treatment records dated in 2005 and early 2006 reflect 
that the Veteran was seen on numerous occasions for various 
complaints related to his PTSD, including anxiety, 
nightmares, sleep disturbance, irritability and depression,.  
When evaluated in September 2005 a GAF score of 60 was 
assigned.  

The file contains several lay statements from the Veteran and 
family members received in January 2006.  Collectively, the 
statements indicated that the Veteran's PTSD was manifested 
by symptoms including difficulty sleeping and nightmares.  

The Veteran underwent a VA examination for PTSD in April 
2006.  The report stated that after military service, he 
drank heavily and abused a variety of substances; it was 
noted that he had been sober for more than 2 years and 
believed that he abused alcohol and substances to deal with 
his PTSD.  The report indicated that the Veteran was 
receiving group treatment at a Vet Center and VA treatment.  
Socially, it was noted that the Veteran had been married 5 
times to four wives (one twice), all of whom reportedly left 
him due to his self-destructive behavior.  The Veteran 
reported that he was generally on good terms with his ex-
spouses and remained in contact with some of them.  The 
report also stated that the Veteran had a supportive 
relationship with two sons and had regular social contact 
with his Vet Center group.  The report indicated that the 
Veteran had worked in the plumbing industry for several 
decades, but hadn't worked for about 10 years, having been 
fired due to alcohol abuse.  The Veteran reported that he was 
no longer able to work due to back pain and health problems 
related to pancreatitis.  

Mental status examination revealed that the Veteran was well-
oriented, affect was appropriate and mood was dysthymic.  
There was no evidence of impairment of speech, cognition or 
perception.  The Veteran reported having symptoms of 
flashbacks, memory loss and sleep impairment, improved on 
Elavil.  He indicated that he was easily irritated and moved 
to anger.  PTSD was diagnosed and a GAF score of 45 was 
assigned.  The examiner explained that an assessment of the 
impact of the Veteran's PTSD was complicated by his serious 
medical problems and history of substance abuse.  The 
examiner observed that PTSD affected the Veteran's 
relationships with his wives and children and had a negative 
impact on his children and their choices.  It was also 
mentioned that PTSD had affected the Veteran's ability to 
maintain a career and to achieve his potential.  

Vet Center records dated from 2003 to 2006 are on file.  The 
more recent records dated in 2006 indicated that the Veteran 
continued to be alcohol free and that his symptoms included 
indications of suicidal ideation, depression, survivor guilt 
and a destructive gambling problem.  

VA records dated in 2006 include a March record at which time 
the Veteran indicated some suicidal ideation.  A September 
2006 psychiatry note stated that the psychiatric disorder was 
stable on medications.  Hygiene was described as fair, speech 
was normal, and thought process was logical and goal-
directed.  The Veteran denied having suicidal/homicidal 
ideation or auditory/visual hallucinations.  There was no 
evidence of paranoia or delusions.  PTSD was assessed.

In November 2006, information was received from a 
representative of the Veteran's former employer, a plumbing 
and heating company.  The information indicated that the 
Veteran had been employed full-time from 1986 to 1995 as an 
estimator.  A statement provided indicated that the Veteran 
was a highly qualified individual, but that his physical and 
mental conditions had progressively worsened causing his 
performance and dependability to interfere with his 
employment, leading to his termination.

Also on file is a May 2007 statement from the Vet Center 
indicating that the Veteran had been followed there since 
August 2003.  The statement documented that the Veteran's 
PTSD symptoms included: re-experiencing (sudden, frequent, 
upsetting memories of combat); avoidance and numbing, 
including feeling detached from family and friends; severe 
difficulties with sleep; nightmares; and angry outbursts 
accompanied by hyper-vigilance.

The file contains records received from the Social Security 
Administration (SSA).  This evidence includes a decision 
determining that the Veteran was disabled from February 1996 
due to disorders of the back (discogenic and degenerative) 
and chronic pulmonary insufficiency.  

The Veteran and a witness, the Veteran's sister, presented 
testimony at a travel Board hearing held in March 2008.  Both 
parties testified to the effect that the Veteran had suicidal 
ideations.  The Veteran indicated that his primary symptoms 
of PTSD consisted of sleep impairment and re-experiencing 
traumatic events from Vietnam; his sister noted that the 
Veteran's depression was his most severe PTSD symptom.  

Analysis

The Veteran contends that his service-connected PTSD has had 
an adverse effect on both his social life and his 
employability and that the severity of his disability is in 
excess of the criteria for the 50 percent evaluation 
currently assigned.

The Board finds that the evidence supports the assignment of 
a 70 percent rating.  The evidence dated during the appeal 
period reflects that several of the manifestations consistent 
with the enumerated criteria warranting the assignment of a 
70 percent evaluation have been shown during the appeal 
period.  In this regard, in VA and Vet Center records dated 
in 2006 and in hearing testimony provided in 2008, the 
Veteran expressed indications of suicidal ideation.  A 2007 
statement from the Vet Center mentions symptoms angry 
outbursts, reflective of impaired impulse control.  Several 
records mention the Veteran's destructive and obsessive 
gambling, which it appears is impacting his daily routine, 
and has been described as a mechanism for blocking out PTSD 
symptomatology.  In hearing testimony presented in 2008, the 
Veteran's sister testified to the effect that the Veteran 
suffered from essentially continuous symptoms of depression.  

Also supporting this determination is the fact that upon VA 
examination of April 2006, PTSD was diagnosed and a GAF score 
of 45 was assigned, which according to Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), reflects serious 
impairment in social and occupational functioning, such as 
having few friends or demonstrating an inability to keep a 
job.  Specifically, with respect to the Veteran's social and 
industrial impairment, the VA examiner observed that the PTSD 
affected the Veteran's relationships with his wives and 
children and had a negative impact on his children and their 
choices.  It was also mentioned that PTSD had affected the 
Veteran's ability to maintain a career and to achieve his 
potential.  Also on file is a statement from the Veteran's 
former employer indicating that after being employed full-
time from 1986 to 1995 as an estimator for a plumbing and 
heating company, the Veteran's physical and mental conditions 
had progressively worsened causing his performance and 
dependability to interfere with his employment, leading to 
his termination.  Also indicative of an inability to 
establish and maintain effective relationships is the fact 
that the Veteran has had 5 failed marriages, which have been 
attributed to his destructive behavior and related PTSD 
symptomatology.  

Essentially, the evidence pertinent to the appeal period 
reflects that the Veteran's PTSD is productive of 
occupational and social impairment, with deficiencies in most 
areas, including work, family relations and mood, with 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships, 
consistent with the assignment of a 70 percent evaluation.  
In determining that the a 70 percent rating for the Veteran's 
PTSD are met during the appeal period, the Board has 
considered the rating criteria in the General Rating Formula 
for Mental Disorders not as an exhaustive list of symptoms, 
but as examples of the type and degree of the symptoms, or 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is 
not required to find the presence of all, most, or even some, 
of the enumerated symptoms recited for particular ratings.  
Id.  The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.

The Board further finds, however, that the preponderance of 
the evidence is against a finding that the Veteran's PTSD is 
productive of total occupational and social impairment due to 
such systems as outline in the diagnostic code.  The medical 
evidence affirmatively shows that he does not suffer from 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, exhibit grossly 
inappropriate behavior or an intermittent inability to 
perform activities of daily living.  The medical evidence 
also reflects that he is not disoriented to time or place and 
does not have memory loss for names of close relatives, own 
occupation or own name.  As such, the criteria for a 100 
schedular evaluation have not been met.

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).  The Board has also considered whether 
this case should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(a) (2008).  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

Here, there is no showing that the Veteran's PTSD reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of an evaluation higher than 70 percent on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The 
schedular rating under diagnostic code 9411 and the 
regulations pertaining to the assignment of a total rating 
based on individual unemployability is adequate to compensate 
the veteran for industrial impairment caused by the service-
connected PTSD.  Therefore, referral for consideration of an 
extraschedular rating is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

	B.  TDIU

The Veteran essentially contends that his service-connected 
disabilities, particularly PTSD, render him unable to secure 
and follow substantially gainful employment.  Service-
connected is currently in effect for PTSD, assigned a 70 
percent evaluation; hemorrhoids, assigned a 10 percent 
evaluation, and tinnitus, for which a noncompensable 
evaluation is in effect.

Total disability ratings for compensation may be assigned 
where the schedular rating for service-connected disability 
or disabilities is less than 100 percent, when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. §§ 3.340, 3.341.

According to 38 C.F.R. § 4.16, total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

The Veteran's PTSD rating of 70 percent is less than a total 
rating, but above the 60 percent rating needed to meet 
schedular criteria for TDIU.  Additionally, the combined 
rating for all of his service-connected disabilities is in 
excess of 70 percent.  Therefore, he meets the schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a).

The Board notes 38 C.F.R. § 4.16(b) provides that it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.

The evidence of record reveals that the Veteran is a high 
school graduate with a certification as a journeyman plumber.  

Evidence on file reflects that he was last employed full-time 
from 1986 to 1995 with a plumbing and heating company.  As 
such, he has not been employed for more than a decade.  In 
November 2006, information was received from a representative 
of the Veteran's former employer, indicating that the Veteran 
had been employed as an estimator.  A statement provided 
indicated that the Veteran was a highly qualified individual, 
but that his physical and mental conditions had progressively 
worsened causing his performance and dependability to 
interfere with his employment, leading to his termination.  

Particularly significant to this claim is information 
provided in the April 2006 VA examination report.  Therein, 
the Veteran reported that he hadn't worked in more than 10 
years and had been fired by his boss and close friend because 
his alcohol abuse was out of control.  With respect to the 
role of drugs and alcohol in conjunction with the Veteran's 
PTSD, the VA examiner explained that the Veteran drank and 
did drugs to self-medicate the PTSD symptoms, which in turn 
seriously undermined the Veteran's heath.  The examiner 
observed that the PTSD symptoms appeared to have set the 
occasion for these other problems.  

Highly probative is the VA examiner's assessment that PTSD 
had affected the Veteran's ability to maintain a career and 
to achieve his potential.  In this regard, the examiner 
explained that the Veteran was an individual who might have 
accomplished much and contributed significantly to his 
community, had he not been dealing with PTSD.  The examiner 
also observed that PTSD affected the Veteran's relationships 
with his wives and children and had a negative impact on his 
children and their choices.  As previously noted, when 
evaluated by VA in 2006, a GAF score of 45 was assigned for 
the Veteran's PTSD, indicative of serious impairment in 
social and occupational.  

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The 
critical issue is whether the Veteran's service-connected 
disability or disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In 
this case, the evidence reflects that the Veteran's PTSD 
symptomatology and manifestations, in and of themselves, 
present significant obstacles with respect to the Veteran's 
employability, essentially rendering him unemployable as 
defined for VA purposes.  

In summary, because the Veteran meets the schedular criteria 
for a TDIU, and because it appears that his service-connected 
PTSD alone precludes him from securing or maintaining 
substantially gainful employment, the criteria for 
entitlement to a TDIU have been met.  Accordingly, the TDIU 
claim is granted.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 70 percent rating for PTSD is granted.

Entitlement to TDIU due to service-connected disabilities is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
K OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


